PER CURIAM.
The appellant, Castillo, appeals from a judgment of conviction for the unlawful possession of marijuana.
In his brief he argues three points for reversal but in oral argument only argued the question of whether there was sufficient, competent evidence to sustain the verdict and judgment of conviction.
We have examined the three points for reversal submitted by the appellant and find them to be without merit. See Zalla v. State, Fla.1952, 61 So.2d 649; and Moore v. State, Fla.App.1967, 201 So.2d 475.
The judgment of conviction herein appealed is affirmed.